IN THE SUPREME COURT OF THE STATE OF DELAWARE

     MARK ENGLES1,                                 §
                                                   §
            Respondent Below,                      §   No. 99, 2018
            Appellant,                             §
                                                   §   Court Below: Family Court
            v.                                     §   of the State of Delaware,
                                                   §   in and for New Castle County
     PRICILLA ENGLES,                              §
                                                   §   File No. CN 16-01233
            Petitioner Below,                      §   Petition Nos. 16-02415 and
            Appellee.                              §                 16-37380

                               Submitted: October 24, 2018
                               Decided:   November 7, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                         ORDER

         This 7th day of November, 2018, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Family Court should be affirmed on the basis of and for the

reasons stated in its November 9, 2017 letter decision and order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                                       BY THE COURT:

                                                       /s/ Collins J. Seitz, Jr.
                                                              Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).